Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Response to Restriction Requirement filed on 4/6/2022.

Election/Restrictions
Applicant's election with traverse of Species I (Figures 2 and 4) in the reply filed on 4/6/2022 is acknowledged.  The traversal is on the ground(s) that: “Species I and III may not be ‘the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).’ As stated on page 4 of the Office Action”.  This is not found persuasive because as just one example, a search query for Species I might include terms such as “parallel” whereas a search query for Species III might include terms such as “diagonal”. Additionally, due to the PTO policy against restrictions after a FAOM, the possibility that claims directed to Species I and III might include more species-specific limitations in a future version of the claims must be anticipated at present in order to avoid the potential for more search and/or examination burden in the future.
The requirement is still deemed proper and is therefore made FINAL.
Claim 6, 7, 13-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/2022.
Applicant’s election without traverse of Group I (claims 1-27) in the reply filed on 4/6/2022 is acknowledged.  Claims 28-33 are withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
From the two elections above, claims 6, 7, 13-33 are withdrawn from further consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2020, 4/2/2021, 10/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification - Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2013/0241352 A1) in view of Shimoda et al. (US 2017/0105294 A1)
Regarding claim 1, Hayashi discloses a display device (Figs. 2-3) comprising:
a piezoelectric element (14) vibrating in accordance with input audio signals (¶ 0045, 0048);
a display panel (18) configured to display an image (¶ 0046); and
an elastic member (13) configured to connect a portion of the piezoelectric element and a vibration plate (12) so as to transmit a vibration of the piezoelectric element to the vibration plate (¶ 0048).
While Hayashi discloses that the display panel (18) may be used to function as the vibration plate (12) (¶ 0061), Hayashi is not relied upon to disclose an elastic member configured to connect a portion of the piezoelectric element and the display panel so as to transmit a vibration of the piezoelectric element to the display panel.
In a similar field of endeavor, Shimoda discloses a configuration (Fig. 4) where a display panel (120) functions as a vibration plate by a bonding member (250) configured to connect a portion of a piezoelectric element (190) and a display panel (120) so as to transmit a vibration of the piezoelectric element to the display panel (¶ 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the display device where the display panel (12 of Hayashi) functions as a vibration plate by configuring an elastic member (13 of Hayashi) configured to connect a portion of the piezoelectric element (14 of Hayashi) and the display panel (12 of Hayashi) so as to transmit a vibration of the piezoelectric element to the display panel, as taught by Shimoda, the motivation being to realize the alternate configuration already taught in but not explicitly depicted in Hayashi ¶ 0061 by using the depiction provided by Shimoda Fig. 4.
Regarding claim 2, Hayashi discloses the display device of claim 1, and Hayashi discloses wherein the piezoelectric element has a flat plate shape (Fig. 4), and the elastic member is connected to a main surface of the piezoelectric element (Figs. 2-3).
Regarding claim 3, Hayashi discloses the display device of claim 2, and Hayashi discloses wherein the piezoelectric element has a rectangular shape having a long side direction and a short side direction in a plan view (Fig. 4), and the elastic member is connected at a position including a center of the piezoelectric element in the long side direction (Figs. 1-3).
Regarding claim 4, Hayashi discloses the display device according to claim 3, and Hayashi discloses wherein an end of the piezoelectric element in the long side direction is not connected to the elastic member (Figs. 2-3: 13 only on top side of 14, and is not on right and left ends of 13).
Regarding claim 5, Hayashi discloses the display device of claim 3, and Hayashi discloses wherein the long side direction is perpendicular to at least a part of ends of the display panel (Figs. 1-3).
Regarding claim 8, Hayashi discloses the display device of claim 1, and Hayashi discloses wherein the piezoelectric element are vibrated to be bent in a thickness direction thereof (Fig. 7 and ¶ 0049-0050).
Regarding claim 9, Hayashi discloses the display device of claim 1, and Hayashi (under an interpretation 1) discloses wherein the piezoelectric element includes a first piezoelectric layer (downwardly polarized element between the lowermost 21 and the middlemost 23), a first electrode (lowermost 21), and a second electrode (middlemost 23) which are stacked on each other (see Fig. 6), and
wherein the first electrode and the second electrode are disposed such that the first piezoelectric layer is interposed therebetween in a thickness direction thereof (see Fig. 6).
Regarding claim 10, Hayashi discloses the display device of claim 1, and Hayashi (under an interpretation 1) discloses wherein the piezoelectric element includes (Fig. 6) a first piezoelectric layer (downwardly polarized element between the lowermost 21 and the middle 23), a second piezoelectric layer (downwardly polarized element between the middlemost 23 and the uppermost 22), a first electrode (lowermost 21), a second electrode (middlemost 23), and a third electrode (uppermost 22) which are stacked on each other, wherein the first electrode and the second electrode are disposed such that the first piezoelectric layer is interposed therebetween in a thickness direction thereof, and wherein the second electrode and the third electrode are disposed such that the second piezoelectric layer is interposed therebetween in a thickness direction thereof (see Fig. 6).
Regarding claim 11, Hayashi discloses the display device of claim 10, and Hayashi (under an interpretation 1) discloses wherein polarization directions of the first piezoelectric layer and the second piezoelectric layer are the same (Fig. 6: both downwardly polarized).
Regarding claim 12, Hayashi discloses the display device of claim 11, and Hayashi (under an interpretation 1) discloses wherein the audio signals having a same phase are input to the first electrode and the third electrode (¶ 0035-0037: 21, 22, and 23 are connected to 31, 32, and 33, respectively) (¶ 0038: alternative voltage applied such that 31 and 32 (and thus 21 and 22) have same potential, thus indicating same phase).
Regarding claim 9, Hayashi discloses the display device of claim 1, and Hayashi (under an interpretation 2) discloses wherein the piezoelectric element includes a first piezoelectric layer (downwardly polarized element between the uppermost 21 and the uppermost 23), a first electrode (uppermost 21), and a second electrode (second-to-uppermost 21) which are stacked on each other (see Fig. 6), and
wherein the first electrode and the second electrode are disposed such that the first piezoelectric layer is interposed therebetween in a thickness direction thereof (see Fig. 6).
Regarding claim 10, Hayashi discloses the display device of claim 1, and Hayashi (under an interpretation 2) discloses wherein the piezoelectric element includes (Fig. 6) a first piezoelectric layer (downwardly polarized element between the uppermost 21 and the uppermost 23), a second piezoelectric layer (downwardly polarized element between the second-to-uppermost 21 and the second-to-uppermost 23), a first electrode (uppermost 21), a second electrode (second-to-uppermost 21), and a third electrode (third-to-uppermost 21) which are stacked on each other, wherein the first electrode and the second electrode are disposed such that the first piezoelectric layer is interposed therebetween in a thickness direction thereof, and wherein the second electrode and the third electrode are disposed such that the second piezoelectric layer is interposed therebetween in a thickness direction thereof (see Fig. 6).
Regarding claim 11, Hayashi discloses the display device of claim 10, and Hayashi (under an interpretation 2) discloses wherein polarization directions of the first piezoelectric layer and the second piezoelectric layer are the same (Fig. 6: both downwardly polarized).
Regarding claim 12, Hayashi discloses the display device of claim 11, and Hayashi (under an interpretation 2) discloses wherein the audio signals having a same phase are input to the first electrode and the third electrode (Fig. 6: first and second electrodes are both 21’s and thus receive the same signal and thus receive the signal in the same phase).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687